Citation Nr: 1809158	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  10-14 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for obstructive sleep apnea (OSA).  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1977 to September 1980.  The Veteran had additional service with the Air National Guard (ANG) from October 1985 to October 2014, with a period of active duty service from August 2006 to October 2006.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a two rating decision of the VA RO.  A March 2009 rating decision declined to reopen the Veteran's claims for service connection for a back disability and an acquired psychiatric disability.  A July 2015 rating decision denied the claim for service connection for OSA.  

This appeal was previously before the Board in July 2016, when the Board remanded the Veteran's claims in order to provide him with a videoconference hearing.  As is discussed below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran testified before the undersigned in November 2017.  At that time, the undersigned agreed to hold the record open for 60 days.  That period has now expired.

Although a veteran's claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to any one psychiatric condition such as anxiety, but it should instead encompass this and any other acquired psychiatric diagnosis shown. The issue on appeal has been recharacterized accordingly.

The reopened issues of service connection for a back disability and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1981 rating decision denied the claims for service connection for a back disability and an acquired psychiatric disability.  

2.  The evidence received since the May 1981 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for a back disability and an acquired psychiatric disability.

3.  The weight of the evidence is against a finding that OSA was caused or aggravated by service.




CONCLUSIONS OF LAW

1.  The May 1981 rating decision denying the claims for service connection for a back disability and an acquired psychiatric disability is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

3.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for psychiatric disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

4.  The criteria for service connection for OSA have not been met. 38 U.S.C.A. §§ 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board is reopening the Veteran's claims for service connection for a back disability and an acquired psychiatric disability.  As such, the Board finds that any error related to VA's duties to notify and assist is moot with respect to these claims.  

Otherwise, VA has certain notice and assistance obligations to claimants.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, the Veteran was provided with all appropriate notification in July 2015, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service medical records have been obtained, to the extent available.  

The Veteran received an examination addressing his OSA in July 2015.  The Board finds that the examiner reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  The Board finds that the medical evidence of record is adequate for the purpose of rendering a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran participated in a videoconference hearing before the undersigned in November 2017, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claims of entitlement to service connection for a back disability and an acquired psychiatric disability were last denied in a May 1981 rating decision.  This rating decision found that the Veteran had a muscle spasm of the back that was not related to service, and the Veteran did not have an acquired psychiatric disability.  The Veteran did not appeal the May 1981 rating decision, no evidence was received within one year of the May 1981 rating decision, and no new service records have been submitted.  Therefore, the May 1981 rating decision is final.  

With regard to the Veteran's back disability, since May 1981, additional medical evidence has been added to the record, including the August 2017 statement of a private clinician, suggesting that the Veteran's back disability is related to his service.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate a connection between the Veteran's back disability and his service.  The newly-submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, and acknowledging the "low" threshold for determining whether new and material evidence has been submitted, the claim for service connection for a back disability is reopened.

With regard to the Veteran's acquired psychiatric disability, since May 1981, additional medical evidence has been added to the record, including treatment records demonstrating that the Veteran has received psychiatric care for anxiety since May 2009.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate that the Veteran had a current psychiatric disability.  The newly-submitted evidence thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, and acknowledging the "low" threshold for determining whether new and material evidence has been submitted, the claim for service connection for an acquired psychiatric disability is reopened.

Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Turning to the facts in this case, the Veteran claims that his OSA is related to his period of active duty service from August 2006 to October 2006.  In an October 2006 post-deployment questionnaire, the Veteran reported that he experienced difficulty breathing and feeling tired after sleeping during his deployment.  In a February 2007 post-deployment health assessment, the Veteran reported having problems sleeping or still feeling tired after sleeping.  

Following this period of service, a January 2008 clinician noted that the Veteran had a history of insomnia, but he reported sleeping well at that time.  In November 2008, the Veteran indicated that he did not have trouble falling or staying asleep.  In June 2009, the Veteran reported having problems sleeping, and he identified marital conflicts as the primary reason for such difficulty.  In September 2009 and October 2009, the Veteran indicated that his sleeping problems had not improved.  From January 2010 to July 2011, the Veteran reported that he was sleeping better.  

In March 2013, the Veteran complained of problems with sleepiness and snoring.  The Veteran was referred to the pulmonary clinic to consider a sleep study.  In June 2013, it was noted that the Veteran had signs and symptoms suggestive of sleep apnea.  In October 2013, the Veteran was assessed with suspected sleep apnea.  In February 2014, it was noted that the Veteran had participated in a home sleep study that showed mild OSA.  An April 2015 sleep study diagnosed the Veteran with severe OSA.  The Veteran filed a claim for service connection in June 2015, at which time the Veteran indicated that symptoms of OSA began during his deployment to Afghanistan from September 2006 to October 2006.  

The Veteran underwent a VA examination in July 2015, at which time the examiner noted the Veteran's in-service complaints of trouble sleeping, including the Veteran's post-deployment complaints discussed above.  The examiner noted the Veteran's post-service complaints of insomnia, and his assessment with OSA in 2013.  Upon review of these facts, the examiner opined that it was less likely than not that the Veteran's OSA was related to his service.  As a rationale for this opinion, the examiner noted that the Veteran had not been assessed with OSA in-service, and his symptoms of insomnia were treated satisfactorily with medication from 2007 to 2011.  OSA was only formally assessed in 2013.  Thus, the examiner concluded that it was less likely than not that the Veteran's OSA was related to his service.  During the Veteran's November 2017 hearing before the undersigned, he indicated that no clinicians had associated his OSA with his service.  

Upon review of these facts, the Veteran complained following his 2006 deployment of symptoms arguably associated with OSA, and the Veteran has a current diagnosis with OSA.  With a current disability and an in-service incident, the remaining question is whether the evidence supports a finding of a connection between the Veteran's OSA and his in-service experiences.  

The Board finds that the weight of the medical evidence of record, and particularly the opinion of the July 2015 examiner, is against a finding that the Veteran's OSA is related to his service.  The Board places great weight on the opinion of the July 2015 examiner because such opinion was offered following a full review of both the medical evidence and the Veteran's own contentions.  

To the extent that the Veteran believes that his OSA is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing symptoms such as daytime sleepiness.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issue of causation of OSA is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's OSA is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the Veteran's pulmonary system, the internal functioning of which is not readily perceivable by the use of a person's senses.  

While OSA is not a disability that may be connected to service based on a continuity of symptomatology alone, the Board nonetheless finds that the evidence in this case does not present a continuity of symptomatology.  While the Veteran indeed complained of feeling tired in service, the Veteran complained only occasionally of difficulty with sleep until March 2013; indeed, from January 2010 to July 2011, the Veteran consistently reported that he had been sleeping better.  Thus, while the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with OSA consistently since service, the Board finds these contentions to lack credibility given that the Veteran consistently reported improved sleep for long periods of time since 2006.  

The Board thus finds that the weight of the evidence is against finding a connection between the Veteran's 2006 deployment and his subsequent development of OSA.  The Board concludes that the weight of the evidence is against granting service connection, and the claim is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a back disability is reopened, and the appeal is allowed to that extent only.

The claim for service connection for an acquired psychiatric disability is reopened, and the appeal is allowed to that extent only.

Service connection for OSA is denied.  


REMAND

Having reopened the Veteran's claims for service connection for a back disability and acquired psychiatric disability, the Board finds that further development is required before the Board may adjudicate the Veteran's claims.  The Veteran has not been provided with examinations addressing the likely etiology of his back disability and acquired psychiatric disability, and the AOJ should arrange for such examinations.  

Accordingly, the case is REMANDED for the following actions:

1.  Take all appropriate efforts to confirm the Veteran's dates of active duty for training and inactive duty for training with the ANG, and enumerate such dates to the extent possible by month, day, and year.  This enumeration must be clear and should consist of more than simply the Veteran's pay records or retirement points.  

2.  Solicit a waiver from Veteran authorizing VA to obtain all psychiatric treatment records from private clinicians identified by the Veteran, and take all appropriate efforts to obtain such records.

3.  After completing the first two remand directives, schedule the Veteran for examinations to determine the nature and etiology of the Veteran's back disability and acquired psychiatric disability.  After reviewing the Veteran's claims file, physically examining the Veteran, and considering the Veteran's lay contentions, the examiners should:

a) address the following questions with respect to the Veteran's back disability:

i) Is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's back disability originated during, or is etiologically related to, his period of active duty service from September 1977 to September 1980?

ii) Did a back disability clearly and unmistakably exist before the Veteran's period of active duty service from August 2006 to October 2006?

If so, was the pre-existing back disability clearly and unmistakably (obviously, manifestly, and undebatably) not aggravated (meaning the underlying disability increased in severity beyond the natural progression of the disability) during the period of active duty service from August 2006 to October 2006?

If not, is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's back disability originated during, or is etiologically related to, his period of active duty service from August 2006 to October 2006?

iii) With respect to any period of ACDUTRA service identified pursuant to the first directive, provide an opinion as to whether the Veteran's back disability was caused or aggravated (that is, permanently worsened) by any incident of his ACDUTRA service.

b) address the following questions with respect to the Veteran's acquired psychiatric disability:

i) Is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability originated during, or is etiologically related to, his period of active duty service from September 1977 to September 1980?

ii) Did an acquired psychiatric disability clearly and unmistakably exist before the Veteran's period of active duty service from August 2006 to October 2006?

If so, was the pre-existing acquired psychiatric disability clearly and unmistakably (obviously, manifestly, and undebatably) not aggravated (meaning the underlying disability increased in severity beyond the natural progression of the disability) during the period of active duty service from August 2006 to October 2006?

If not, is at least as likely as not (that is, a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability originated during, or is etiologically related to, his period of active duty service from August 2006 to October 2006?

iii) With respect to any period of ACDUTRA service identified pursuant to the first directive, provide an opinion as to whether the Veteran's acquired psychiatric disability was caused or aggravated (that is, permanently worsened) by any incident of his ACDUTRA service.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


